UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: ORIGINOIL, INC. (Exact name of registrant as specified in its charter) Nevada 26-0287664 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5645 West Adams Blvd Los Angeles, CA 90016 (Address of principal executive offices, Zip Code) (323) 939-6645 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares of registrant’s common stock outstanding, as of August16, 2013 was 42,211,502. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Disclosures. 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 SIGNATURES 20 2 Table of Contents PART I - FINANCIAL INFORMATION ORIGINOIL, INC. ORIGINOIL, INC. BALANCE SHEETS June 30, 2013 December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Work in process Prepaid expenses Other receivables - TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT Machinery & equipment Furniture & fixtures Computer equipment Leasehold improvements Less accumulated depreciation ) ) NET PROPERTY & EQUIPMENT OTHER ASSETS Investment Patents Trademark Security deposit TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative liability Convertible promissory notes, net of discount of $404,393 and 237,965, respectively Unsecured notes payable, net of discount of $0 and $38,639 - TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock, $0.0001 par value; 25,000,000 authorized preferred shares - - Common stock, $0.0001 par value; 250,000,000 authorized common shares 38,389,479 and 17,967,545 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompany notes are an integral part of these financial statements. 3 Table of Contents ORIGINOIL, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Sales $ Cost of Goods Sold Gross Profit ) Operating Expenses Selling and general and administrative expenses Research and development Total Operating Expenses Loss before Depreciation and Amortization ) Depreciation & amortization expense ) Loss from Operations before Other Income/(Expenses) OTHER INCOME/(EXPENSE) Loss on settlement of debt ) Gain/(Loss) on change in derivative liability ) ) ) Commitment fee ) - ) - Foreign exchange loss - ) - ) Interest expense ) TOTAL OTHER INCOME/(EXPENSES) NET LOSS $ ) $ ) $ ) $ ) BASIC LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompany notes are an integral part of these financial statements. 4 Table of Contents ORIGINOIL, INC. STATEMENT OF SHAREHOLDERS' DEFICIT (Unaudited) Deficit Accumulated Additional during the Preferred stock Common stock Paid-in Development Shares Amount Shares Amount Capital Stage Total Balance at December 31, 2012(Audited) - $
